 1

 2

 3                           UNITED STATES DISTRICT COURT
 4
                               EASTERN DISTRICT OF CALIFORNIA
 5

 6     JOSHUA A. WILLARD,                         1:17-cv-01425-DAD-GSA-PC

 7                    Plaintiff,                  ORDER FOR DEFENDANT WADDLE TO
                                                  FILE A RESPONSE TO PLAINTIFF’S
 8             v.                                 MOTIONS WITHIN 30 DAYS

 9     C. WADDLE, et al.,                         (ECF Nos. 33, 34.)

10                    Defendant.
11

12

13          Joshua A. Willard (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
14   with this civil rights action pursuant to 42 U.S.C. § 1983 against defendant C. Waddle for
15   retaliation in violation of the First Amendment. On November 8, 2019, a settlement conference
16   was held before Magistrate Judge Barbara A. McAuliffe and the case settled. (ECF No. 30.) On
17   December 9, 2019, the parties filed a stipulation for voluntary dismissal, with prejudice, under
18   Rule 41 of the Federal Rules of Civil Procedure. (ECF No. 31.)
19          On December 19, 2019, Plaintiff filed a motion to reopen the case, and on December 23,
20   2019, Plaintiff filed a motion for copies. (ECF Nos. 33, 34). Defendant C. Waddle shall be
21   required to respond to Plaintiff’s motions within thirty days.
22          Accordingly, within thirty days of the date of service of this order, defendant C. Waddle
23   shall file a response to Plaintiff’s motion to reopen the case and motion for copies.
24

25
     IT IS SO ORDERED.

26      Dated:      January 27, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
